PoeeenbaRGER, PRESIDENT,

(dissenting):

I am unable to concur in the opinion of a majority of the court or the resultant decision, and would reverse the decree, dissolve the injunction and dismiss the bill.
In the situation of the parties, the surrounding circumstances as disclosed by the deeds and extrinsic evidence, there is a strong indication of the purpose of these restrictive covenants. A new church had already been erected on the lot conveyed to the trustees and there are peculiar and special reasons for vacant space around a church or place of worship, not applicable to business or residential property. Public and quasi *636public buildings, other than hostelries are rarely connected with other buildings, but business houses are nearly always so connected and residences often immediately adjoin others as well as business structures. Hence there was a special reason or purpose, almost universally recognized in like or similar situations, for the insertion of these covenants, and their insertion for the accomplishment of that purpose impliedly negatives intent thereby to subserve or accomplish others. Separation from the noises and other incidents of occupations for residential and business purposes, and unusual amounts of light and air are essential to congregations assembled for worship, schools, courts and similar bodies. The property benefitted by the restrictive covenant was at the time of the conveyance dedicated to church purposes. Ho doubt there were several windows in the side of the building next to the residue of the lot and possibly in the rear. In width, the church was co-extensive with the lot on which it stood, leaving no room for light in case of the erection of a structure on the adjacent lot, covering it to the division line. The lot was conveyed to the trustees and “their successors in office forever in trust for a house or place of worship.” Presumptively both grantor and grantees contemplated permanent or long continued occupation for such purposes. The covenant is not expressly made in favor of assignees of the grantees. Though this omission was not essential to pass title to them, it is a circumstance bearing on the question of intent. The circumstances all considered indicate purpose and intent to prevent the erection of any buildings on the ten foot strip adjacent to the church lot as a means of securing to the congregation using the property for church purpose privacy and freedom from molestation or interruption and sufficient light and air. The assumption of the deed by its terms of permanency in the use of the property for worship implies intent to protect it in the manner provided by the covenants while used for that particular purpose and impliedly negatives intent to give such protection in the event of an alteration or diversion of the property to purely private purposes. As that use has ceased, the covenant has, according to the true intent and purpose of the parties, ceased also. The reason for its insertion in the deed no longer exists.
*637The interpretation of covenants such as this falls under the general rules, applicable to contracts, the object of which is ascertainment of the true intent and meaning of the parties. It was optional with the parties to this covenant to annex it generally to the church lot for all of its purposes, and thus make it a covenant running with the land into the hands of subsequent purchasers, or make it special for the better effectuation of á certain purpose. In the one case, the appellee, would have the benefit of it, and, in the other, it would be a covenant operative only in favor of persons holding the church lot and using it for religious worship. Nothing in the deed says the covenant. shall operate after the cessation of the use of the church as a place of worship. As to whether it shall or shall not, the covenant is silent except by way of implication arising from its general terms. This implication, however, is met and opposed by another arising from the failure to secure the benefit of the covenant to the assigns of the grantees. In view of this, the general situation and purpose indicating intent to give the covenant a limited operation must control.
In my opinion, the plaintiff’s case fails for another reason. The altered condition of the property renders it impossible any longer to make this covenant accomplish the purposé for which it was intended. Obviously, it was put in for the protection and promotion of religious worship. Its presence there for that purpose argues that it would not have been put in the deed had the property been sold for other purposes. That use having ceased, the covenant would no longer operate according to its intent and spirit. The enforcement thereof would impose upon the defendant a burden wholly disproportionate to the benefit resulting to the plaintiff. Under such circumstances courts of equity, in the exercise of their discretion, refuse to enforce covenants restricting the use of property, and leave it to 'the courts of law to give redress for the breach, if any, in the form of damages. Robinson v. Edgell, 57 W. Va. 157; Trustees v. Thatcher, 87 N. Y. 311; Page v. Murray, 36 N. J. E. 331; Ameriman v. Deane, 132 N. Y. 355, 28 Am. St. Rep. 584; Robertson v. Railroad Co., 151 Mass. 525, 32 Am. St. Rep. 482.
Both the interpretation of the covenant, limiting its benefit *638to the use of the property for church purposes, and my opinion that a court of equity will not enforce it under the circumstances, even though it run with the land, are sustained by the application of the rule of strict construction in the interpretation of such covenants, because restriction of the use of private property is opposed to general public .policy. 11 Cyc. 1077.
The authorities cited in the majority opinion do not seem to be applicable. In Phoenix Ins. Co. v. Continental Ins. co., 87 N. Y. 400, the building on the part of the property made the dominant estate by the covenant was a private building likely used for ordinary business purposes, though the opinion fails to indicate its use or character at the date of the conveyance. Had the circumstances indicated a special purpose, as they do here, they would probably have been mentioned in the opinion. In Salisbury v. Andrews, 128 Mass. 336, the covenant provided a court and driveway for adjacent property without reference to its use, though it seems to have been residence property at the time and to have remained such. Brew v. Van Deman 53 Tenn. 433, involved a covenant to keep a strip of land “open forever for the public convenience and the use of the adjoining lots.” Herrick v. Marshall, 66 Me. 435, involved an easement for the benefit of a residence and the character of the property remained unchanged, thus the mere statement of the facts in these cases shows their inapplicability here as precedents.
The Massachusetts case relied upon states the rule of interpretation of such covenants as I understand and apply it. The court said: “Where the language used is of doubtful import, and where the precise purpose and intent of the parties is not expressly defined in words, the facts - and circumstances surrounding the transaction, Csuch as- the actual condition and situation of the land, buildings, passages, water-courses, and other local objects, in order to give a definite meaning to language used in 'the deed, and to show the sense, in which particular words were probably used by the parties, especially in matters of description,’ are always proper to be considered.”